Appellant was convicted of murder in the second degree, his punishment being assessed at confinement in the penitentiary for a period of twenty-five years.
The Assistant Attorney-General moves the court to strike from the record the statement of facts for the reason that same was not filed within the time and under the rules prescribed by the statute. *Page 425 
The trial court adjourned on February 25, 1910. The law allowed thirty days in which to file a statement of facts. This would have brought the time up to the 27th of March. There was an order granted by the court dated March 28, 1910, extending the time. This order was entered after the expiration of the thirty days previously mentioned, and came too late. The time allowed had expired, and the order granted was not an extension of time. The time having expired, there was nothing to extend, therefore, the order of the court on the 28th of March extending the time was without authority. Therefore, the statement of facts will not be considered.
There are three bills of exception incorporated in the record. These were all filed on the 21st day of April, the same as was the statement of facts. The same may be said in regard to these bills of exception as was said about the statement of facts. These, therefore, can not be considered. The motion of the Assistant Attorney-General to strike from the record and not consider the statement of facts and bills of exception is sustained.
As the record is presented to the court, with these matters eliminated, there is nothing requiring revision, and the judgment will be affirmed.
Affirmed.